Citation Nr: 9909174	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-40 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, and from November 1970 to March 1975.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in the early stages of this appeal the 
veteran submitted a claim for service connection a right 
lower extremity disorder.  He entered a notice of 
disagreement with a rating decision which denied service 
connection for this disorder.  He did not, however, perfect 
an appeal regarding that issue.  The Board does note that 
service connection for low back strain with history of 
peroneal palsy of the right lower extremity was granted via a 
rating decision of January 1977.  

In a rating decision of March 1998, the RO evaluated the 
veteran's complaints of right leg numbness as a symptom of 
his low back disorder, as peroneal palsy had been attributed 
to the service connected back disorder on examination in 
February 1998.  This rating decision continued the evaluation 
of 10 percent under Diagnostic Code 5295 for low back strain.  
The Board suggests that the RO should evaluate the veteran 
under Diagnostic Code 5293 as current medical evidence and 
history indicate that the veteran's back disability is 
productive of some neurological involvement.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD disorder renders him demonstrably 
unable to obtain or retain employment


CONCLUSION OF LAW

The criteria for an increased evaluation, of 100 percent, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.130 Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the PTSD disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his PTSD disability has worsened 
and warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for PTSD was granted via a rating decision 
of September 1993.  An evaluation of 10 percent was assigned.  
A rating decision of March 1998 increased this evaluation to 
50 percent.

The veteran served three tours in Vietnam.  He served as an 
interrogator, and has reported killing two prisoners.  He 
served as a door gunner and received the Air Medal with 15 
oak leaf clusters.  He later served as a gunner on an armored 
personnel carrier.

A review of the evidence of record indicates that the veteran 
was hospitalized for PTSD from April 20 to June 1, 1993; from 
April 5 to May 19, 1995; from August 15 to August 25, 1995; 
from August 28 to September 22, 1995; from February 22 to 
February 26, 1996; from May 13 to June 7, 1996; from November 
12 to December 4, 1996; and for a period from January to 
April 1997, which is not clearly indicated in the claims 
folder.

The Board notes the veteran's testimony at his personal 
hearing, conducted in April 1996.  He state that he has had 
frequent run-ins with the law since his discharge.  He has 
worked numerous jobs but has left them due to a low tolerance 
for working with others.  

He reported that he had recently shot his trailer several 
times in a fit of anger, and that on another occasion he shot 
two of his cats and two of his goats.  He reported that he 
had recently gotten into a fistfight at a barbecue with 
another Vietnam veteran because he didn't like what the other 
vet was saying.  

He stated that he lives alone and has no friends or 
relationships with others.  He stated that he cannot sleep at 
all unless he takes Trazodone or uses his sinus medication 
make him drowsy.  He reported nightmares of combat in Vietnam 
which occur three to four times per week.

The report of a VA vocational evaluation, conducted in May 
1997, shows the veteran giving a long history of psychiatric 
treatment for his PTSD.  He reported repeated suicide 
attempts and homicidal ideation.  His PTSD symptoms and 
treatment were noted to be well documented.  

The examiner stated that the veteran had significant problems 
in being around other people, as he is easily frustrated, 
angers easily, and is not able to modulate his anger.  In 
general he stays away from people, living in isolation, and 
experiencing severe anxiety when he is exposed to people to 
the extent that he becomes virtually incapacitated.  When 
faced with being around people his anger can quickly turn to 
rage, often directed at other people or himself.

In regard to his psychiatric problems (PTSD) he was noted to 
have impaired concentration, often getting confused in 
following directions, and exhibiting difficulty in focusing 
on a particular subject, and getting easily sidetracked.  His 
recent memory was poor, and he exhibited problems in carrying 
out instructions.  He admitted to being unable to keep up 
with everyday events, such as keeping up with a check book or 
other basic records needed to maintain a business or keep a 
job.  He experienced a marked impairment in processing new 
information, especially when it was unexpected.  His thinking 
was noted to be sluggish, slow and fragmented.

The examiner concluded that based on a review of the 
veteran's medical records and the evaluation he felt that the 
severity of his symptoms limited his ability to remember and 
to process work procedures and instructions.  In addition, 
the emotional lability prevents him from getting along with 
coworkers without distracting them or exhibiting behavioral 
extremes.  The examiner commented that these problems prevent 
the veteran from being able to meet the demands of work on a 
sustained basis in a competitive work environment.  The 
symptoms are chronic in nature, with a poor prognosis for 
improvement.  He is also not feasible for vocational 
rehabilitation due to the severity of his PTSD and the poor 
prognosis for recovery.

The report of a VA outpatient hospital discharge summary, 
dated in October 1997, shows the veteran showing poor self-
care.  He was unshaved and unbathed.  He was frightened and 
anxious, and at times angry and hostile.  He reported a 
flashback in which he thought he was in a helicopter flown by 
the psychologist who operates the program.  An employability 
statement noted that he was not considered to be employable, 
or to be a candidate for vocational rehabilitation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Inasmuch as Congress neither provided otherwise nor permitted 
the Secretary to do otherwise with regard to the schedular 
rating criteria for evaluating psychoneurotic disorders, the 
Board must apply whichever schedular criteria, as between 
those in effect prior to November 7, 1996, and those 
effective on that date, are more favorable to the appellant 
because his claim was filed before the schedular criteria 
were changed.  

The severity of PTSD is currently ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9400 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (effective November 7, 
1996).  Under these criteria, a 50 percent rating would be 
appropriate if the disorder is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Under the rating schedule for PTSD in effect prior to 
November 7, 1996, a 50 percent rating is assigned when the 
ability to establish effective relationships with others is 
considerably impaired, and the symptoms result in 
considerable industrial impairment.  A 70 percent rating is 
assigned for severe impairment and a 100 percent rating is 
warranted for a finding that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or when there 
are totally incapacitating psycho-neurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran is demonstrably unable 
to obtain or retain employment.

Additional guidance for the approval of total ratings for 
psychiatric disorders shows that in order for the veteran to 
be awarded a 100 percent evaluation under the old criteria 
for rating mental disorders under Diagnostic Code 9411, he 
must be totally isolated in the community, or exhibit totally 
incapacitating psychoneurotic behavior equating to a profound 
retreat from mature behavior, or be demonstrably unable to 
obtain or retain employment.  He only need meet one of these 
criteria.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board concludes that the medical evidence of record 
indicates that the veteran is demonstrably unable to obtain 
or retain employment, as evidenced by the May 1997 VA 
vocational evaluation, and his repeated, lengthy, 
hospitalizations for PTSD.  The old rating criteria are more 
favorable to the veteran, in that he qualifies for a 100 
percent rating due to his inability to obtain and retain 
employment.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


